J-S39025-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                     v.

ROBERT MORRIS ANTHONY

                          Appellant                  No. 1670 WDA 2016


               Appeal from the PCRA Order September 22, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0016531-2002


BEFORE: BENDER, P.J.E., BOWES AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                           FILED AUGUST 22, 2017

      Robert Morris Anthony appeals from the order denying his fourth PCRA

petition as untimely. We affirm.

      We previously set forth the factual history in our memorandum

denying Appellant’s pursuit of direct appeal relief. Briefly stated, Appellant

was at the home of Derriah Baker.       Appellant announced that he needed

some money, and Baker lured Paul Pusic to her home by asking him to bring

over some milk. Appellant indicated that he would rob Pusic. Once Pusic

arrived in his vehicle, Appellant approached Pusic and the two men began to

struggle.   During this incident, Appellant fired his gun, hitting Pusic in the

torso. Appellant then pulled Pusic from the vehicle and left him to die on the

sidewalk.     He then stole Pusic’s vehicle and fled the scene.            See


* Retired Senior Judge assigned to the Superior Court.
J-S39025-17



Commonwealth v. Anthony, 915 A.2d 138 (Pa.Super. 2006) (unpublished

memorandum). Following a non-jury trial, Appellant was convicted of, inter

alia, second-degree homicide, robbery, and carrying a firearm without a

license. He received the mandatory sentence of life imprisonment without

the possibility of parole.

        Appellant sought relief with this Court on direct appeal, which was

denied by unpublished memorandum.            Id.   Our Supreme Court denied

further review. He then sought timely PCRA relief, the denial of which was

affirmed on appeal. Commonwealth v. Anthony, 981 A.2d 911 (Pa.Super.

2009) (unpublished memorandum). He filed two additional PCRA petitions,

both of which were denied by the trial court.      The first was dismissed on

appeal for failing to file a brief. The second petition unsuccessfully sought

relief pursuant to Miller v. Alabama, 567 U.S. 460 (2012) (mandatory life

imprisonment without parole for persons under the age of eighteen at time

of crimes), a decision we affirmed. Commonwealth v. Anthony, 82 A.3d
469 (Pa.Super. 2013) (unpublished memorandum).

        The instant petition seeking PCRA relief was docketed on March 16,

2016.     The PCRA court appointed counsel, who was later permitted to

withdraw, and dismissed the petition as untimely. Appellant and the PCRA

court complied with Pa.R.A.P. 1925 and the matter is ready for our review.

        Appellant presents three issues for our consideration.




                                      -2-
J-S39025-17




      I.    Did the lower court err in denying [the] PCRA petition
      without a hearing since the petitioner presented a newly-
      recognized right by the United States Supreme Court concerning
      retroactivity being applicable to new substantive rules of
      constitutional law asserted within Montgomery v. Louisiana by
      way of presenting Alleyne claim?

      II.   Did the lower court err in denying [the] PCRA petition
      without a hearing by not accepting petitioner[’]s Alleyne v.
      United States claim concerning Sixth Amendment jury trial
      right applying facts that trigger or increase a mandatory
      minimum sentence?

      III. Did the lower court err in denying [the] PCRA petition
      without a hearing by not recognizing mandatory life without
      parole is a disproportionate punishment for youth homicide
      offenders under the age of twenty-five (25) as it violates the
      Eighth Amendment prohibition on cruel and unusual
      punishment?

Appellant’s brief at 3 (some capitalization omitted).

      It is well-settled that all PCRA petitions must be filed within one year

of the date a defendant’s judgment of sentence becomes final, unless an

exception applies. 42 Pa.C.S. § 9545(b)(1). The time-bar is jurisdictional in

nature; therefore, “when a PCRA petition is untimely, neither this Court nor

the trial court has jurisdiction over the petition.”     Commonwealth v.

Miller, 102 A.3d 988, 992 (Pa.Super. 2014) (citation and quotation marks

omitted). Timeliness presents a question of law, which we review de novo,

and our scope of review is plenary. Commonwealth v. Hudson, 156 A.3d
1194, 1197 (Pa.Super. 2017).




                                     -3-
J-S39025-17



      Appellant’s conviction became final long ago.           This attempt to

circumvent the time bar relied upon § 9545(b)(1)(iii), which confers

jurisdiction when the Supreme Courts of the United States or Pennsylvania

have recognized the retroactive application of a new constitutional right, and

the petition is filed within sixty days of the relevant decision. Appellant filed

the instant petition within sixty days of Louisiana v. Montgomery, 136
S. Ct. 718 (2016), which he claims qualifies pursuant to that statute.

      Montgomery did indeed announce a new retroactive right, but its

holding is limited to Miller v. Alabama, 567 U.S. 460 (2012), which

determined that it is unconstitutional to impose a mandatory sentence of life

imprisonment without the possibility of parole for crimes committed while

the defendant was a juvenile.         Miller has no applicability herein, as

Appellant was not a juvenile when he committed his crimes.              Instead,

Appellant is asking this Court to extend Miller to classes beyond juveniles,

something we cannot do. See Commonwealth v. Furgess, 149 A.3d 90

(Pa.Super. 2016).

      Appellant further seeks to apply Montgomery to all claims arising

under Alleyne v. United States, 133 S. Ct. 2151 (2013), which held that a

jury must find beyond a reasonable doubt any facts that increase a

mandatory minimum sentence.          Presently, Appellant complains that his

mandatory sentence of life imprisonment without the possibility of parole

violates Alleyne.    As we have stated, Montgomery is limited to actual

                                      -4-
J-S39025-17



Miller claims and it does not extend to Alleyne. In any case, Alleyne does

not apply retroactively.      Commonwealth v. Washington, 142 A.3d 810,

818 (Pa. 2016).1       Therefore, the PCRA court correctly determined that it

lacked jurisdiction to address Appellant’s petition.

       Appellant’s third ground on appeal is a substantive claim regarding the

proportionality of his sentence. Since the PCRA court lacked jurisdiction to

entertain the merits of any claim unless one of the exceptions applied, there

is no further need to address this assertion.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2017




____________________________________________


1
  Furthermore, while we cannot address the merits of Appellant’s claim, we
note that Appellant’s mandatory sentence does not run afoul of Alleyne, as
he was not subjected to a mandatory minimum sentence based on
impermissible fact-finding but because the General Assembly determined
that mandatory life imprisonment was the required penalty for persons
convicted of felony homicide.



                                           -5-